Citation Nr: 0804797	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-39 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claim of 
entitlement to service connection for PTSD.  A hearing before 
the undersigned Acting Veterans Law Judge was held in October 
2007.


FINDINGS OF FACT

1.	The evidence does not establish that veteran engaged in 
combat with the enemy.

2.	A verified in-service stressor is not shown.  


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated December 2004 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate his claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

The veteran was provided with these letters, and the veteran 
was able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claim.  
The duties to notify and assist have been met, as to those 
claims being decided on this appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  While the 
veteran has a diagnosis of PTSD in private medical records, 
the veteran has not been found to have any confirmed 
stressors.  

Initially, it is pointed out that there is no indication that 
the veteran engaged in combat, nor has the veteran alleged 
that he has PTSD as a result of combat.  
As the veteran did not engage in combat with the enemy, his 
lay testimony or statements alone are not enough to establish 
the occurrence of the alleged stressors. See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain service records or other credible evidence that 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required. Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The veteran claims his PTSD is due to being threatened by 
other Marines while he was hospitalized in December 1969, and 
that he was also asked to help in the morgue during that 
hospitalization, where he witnessed the bodies of service 
members killed in Vietnam.  However, there is no objective 
evidence of record showing that these events occurred.  The 
evidence appears to show that the veteran was AWOL from 
approximately February 10, 1970, to March 9, 1970, and from 
March 13, 1970, to April 16, 1970.  The veteran has indicated 
that the reason he went AWOL after his hospitalization was in 
order to avoid the Marines who had previously threatened him 
while he was hospitalized.  However, there is no evidence in 
the record that shows that the veteran had a change in 
behavior during the period after his release from the 
hospital and before going AWOL.  While the veteran also 
indicated that, upon his surrender to a recruiter, he told 
the recruiter of the reason for his AWOL, the veteran's 
personnel records show that, at the time of surrender on Feb 
5, 1970, and April 6, 1970, the veteran elected to make no 
statements.  The Board finds therefore that there is not 
sufficient evidence of record to confirm the existence of the 
veteran's claimed stressors.

A statement from the veteran's mother, dated February 2005, 
is also of record; however, she indicated that she knew 
nothing of the veteran's claimed stressors until a week prior 
to her statement, and she related a traumatic incident that 
the veteran had experienced many years prior to service.

After reviewing the record, the Board finds that the veteran 
has not presented sufficient supporting evidence that an in-
service stressor occurred.  Therefore the stressor is not 
verified.  As the existence of an in-service stressor is a 
crucial element of a claim of service connection for PTSD, 
the Board finds that the veteran's claim cannot be 
maintained.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


